Title: Martha Washington to Abigail Adams, 19 July 1794
From: Washington, Martha
To: Adams, Abigail


          
            My Dear Madam—
            Philadelphia July the 19th 1794
          
          Mr Adams (your son) presented me with your obliging favor of June the 20th. and I pray you to accept my thanks for your kind remembrance of me; and the assurance of the pleasure I felt at hearing that you had quite recovered your health again.—
          That parental feelings should be put to the test at a seperation (perhaps for years) from a dutyful, and meritorious son, is not to be wondered at; but as there is no trial bereft of consolation, so in the one before you, you have a flattering vẽw of his future welfare.— The prudence, good sence and high estamation in which he stands, leaves you nothing to apprehend on his account from the want of these traits in his character;—whilst abilities, exerted in the road in which he is now placed, affords him the fairest prospect rendering

eminent services to his country; and of being, in time, among the fore most in her councils.— This I know is the opinion of my Husband, from whom I have imbided the idea.—
          he begs me to present his best wishes and respectful compliments to you, and joins me in sincear regards for the Vice-President
          With very great esteem I remain / Dear Madam your / affectionat Servant
          
            M Washington
          
          
            Nelly and Washington write with me in good wishes for miss Smith
          
        